        Case 2:19-cv-01435-BWA-DMD Document 1 Filed 02/15/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


  UNITED STATES OF AMERICA                         *     CIVIL ACTION

  VS.                                              *     NO. 19-1435
  JAVIER K. DAVIDSON                               *     SECTION “__”
  AKA JAVAR K. DAVIDSON
                                                   *     MAGISTRATE

                                             *     *     *



                                            COMPLAINT


        NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

the United States of America and for its Complaint against Javier K. Davidson aka Javar K.

Davidson (ADavidson@) alleges:

                                  Parties, Jurisdiction and Venue

                                                  I.

        Plaintiff, the United States of America, is the holder of a promissory note executed by the

Defendant, Davidson.

                                                 II.

        This Court has jurisdiction under 28 U.S.C. ' 1345.

                                                 III.

        Venue is proper in that Davidson is a resident of and is domiciled in Orleans Parish, which

is within the jurisdiction of this Court.
      Case 2:19-cv-01435-BWA-DMD Document 1 Filed 02/15/19 Page 2 of 3



                                              Facts

                                                IV.

       On June 27, 2005, Davidson executed a promissory note to secure a Direct Consolidation

Loan from the U.S. Department of Education.           The loan was disbursed in the amount of

$64,745.70 and $22,930.52 on October 10, 2005, at the rate of 4.75% interest per year. See

Exhibit 1, Certificate of Indebtedness.

                                                V.

       The loan was made by the U.S. Department of Education under the William D. Ford

Federal Direct Loan Program under Title IV, Part D of the Higher Education Act of 1965, as

amended, 20 U.S.C. ' 1087a, et seq., and 34 C.F.R. Part 685. Id.

                                                VI.

       Demand for payment was made according to the terms of the promissory note, but

Davidson defaulted. Id.

                                          Cause of Action

                                               VII.

       As set forth in the attached Certificate of Indebtedness, after applying all payments and

credits, as of November 15, 2017, Davidson is indebted to the United States of America for the

promissory note described supra Paragraph IV in the amount of $141,506.06, representing

principal of $94,652.59, plus interest accrued through November 15, 2017 of $46,853.47. Interest

continues to accrue on the principal amount at the daily rate of $12.31.   See Exhibit 1.

       WHEREFORE, the United States of America prays that there be judgment in its favor

and against Davidson, awarding the United States of America:


                                                -2-
       Case 2:19-cv-01435-BWA-DMD Document 1 Filed 02/15/19 Page 3 of 3



       a.      the amount of $94,652.59, plus interest accruing on the principal amount at the

daily rate of $12.31 from November 15, 2017 to date of judgment, and interest from date of

judgment until paid in full at the Treasury bill rate, 28 U.S.C. ' 1961;

       b.      the costs of this proceeding; and

       c.      any further relief this Court may deem proper.

                                                         Respectfully submitted,

                                                         PETER G. STRASSER
                                                         UNITED STATES ATTORNEY


                                                           s/Peter M. Mansfield
                                                         PETER M. MANSFIELD (#28671)
                                                         Assistant United States Attorney
                                                         650 Poydras Street, Suite 1600
                                                         New Orleans, Louisiana 70130-7212
                                                         Telephone: (504) 680-3047
                                                         Facsimile: (504) 680-3184
                                                         Email: Peter.Mansfield@usdoj.gov


United States will serve request for waiver of service
via Certified Mail, Returned Receipt Requested on:

JAVIER K. DAVIDSON
7926 Placid St. Apt 7926
New Orleans, LA 70128




                                                   -3-
Case 2:19-cv-01435-BWA-DMD Document 1-1 Filed 02/15/19 Page 1 of 1
                            Case 2:19-cv-01435-BWA-DMD Document 1-2 Filed 02/15/19 Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
            UNITED STATES OF AMERICA                                                                            JAVIER K. DAVIDSON

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Orleans
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

     (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
           AUSA Peter M. Mansfield (#28671), U.S. Attorney's Office
           650 Poydras St., Ste. 1600, New Orleans, LA 70130
           Tel: (504) 680-3047
II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
          Defendant                                                                                                                                          of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             20 USC § 1080, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                             Default on student loan
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 02/15/2019                                                                 s/ Peter M. Mansfield
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
